DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-6 and 8-19 the prior art of record does not teach n electronic device, comprising: a first substrate; a second substrate arranged opposite to the first substrate; a first electrode layer disposed on the first substrate; a second electrode layer disposed on the second substrate; a display medium layer disposed between the first electrode layer and the second electrode layer; a sealant disposed between the first electrode layer and the second electrode layer to surround the display medium layer; and a first metal element extending along a first direction, wherein the first metal element is fixed on the first electrode layer through a conductive glue and a first insulating glue; a second insulating glue disposed on the first substrate, wherein, in a normal direction of the first substrate, a height of the second insulating glue is smaller than or equal to a height from a top surface of the second substrate to a top surface of the first electrode layer.
Regarding claim 20, the prior art of record does not teach  a manufacturing method of electronic device, comprising the steps of: providing a first substrate and a second substrate; disposing a first electrode layer and a second electrode layer on the first substrate and the second substrate, respectively; providing a display medium layer disposed between the first electrode layer and the second electrode layer; providing a sealant disposed between the first electrode layer and the second electrode layer to surround the display medium layer; providing a first metal element, wherein the first metal element is fixed onto the first electrode layer through a conductive glue and a first insulating glue-
Shiota US 2011/0182046 does teach An electronic device, comprising: a first substrate; a second substrate arranged opposite to the first substrate; a first electrode layer disposed on the first substrate; a second electrode layer disposed on the second substrate; a display medium layer disposed between the first electrode layer and the second electrode layer; a sealant disposed between the first electrode layer and the second electrode layer to surround the display medium layer; and a first metal element extending along a first direction, wherein the first metal element is fixed on the first electrode layer through a conductive glue and a first insulating glue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHU VU/Primary Examiner, Art Unit 2871